Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 16 June 1810
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



My Dear Sister,
Atkinson June 16th. 1810

I this Day by the Mail received your kind letter, & am happy to hear you got Home, with your little Ones well, though I did not expect, or welcome you home in Idea till Monday afternoon—It was so very warm & dusty, that I thought neither you, nor your Horses would like to travel—I told Lydia, that you thought you felt better for your late excursion—“Do write, & ask her to come again” Said She, as quick as a benevolent smile could light up her face—ever rejoicing in any good, which is bestowed upon her fellow mortals—Malice, Hatred, nor Envy never Scowled upon her Brow; but Peace, Love & Harmony are the Inmates of her Breast—Among My Boarders, she has invariably obtained, like Aurelius—the appellation, of the Good—& in her humbler Sphere, she has not lost a Day-Last week compleated twenty five years since she has lived with me—& been a faithful Friend, wept—when cause, & rejoiced in any circumstance of Prosperity—Excuse me, I have involuntary paid this tribute to her worth—It is an honest zeal—
Last Week Mr Peabody, & your Sister went to Concord—very unexpectedly He got ready dressed, hat on—The Mail came but could not carry him—So I accompanied him to Election, for the first time in my life—Heard too excellent Sermons—Mr Shertliffs I believe, was a perfect contrast to Dr Parish’s—I should like to have them bound in one Book—Though I do not know whether we Shall be favoured with the Publication the court appear such warm opponents in your State—I am not a Judge only by what I hear, I fear, it did no good—that is the criterion—I had a pleasant visit, dined with Governor Gilman, & Smith &c.—I remarked to the latter that I thought he seemed very chearful in retiring to the back ground—Yes! Said he—“but I do feel”—Though he might “think as a Saint, it was evident, he felt as a Man”—& an injured one too, that is deranged & injured in his  Domestick & secular affairs—but so it is—
Friday we set off for home, but were so cold, & wet by the storm that we had to stop at Chester, & did not get here till Saturday noon—found all well—Mr Peabody has been absent ever since Tuesday upon a Counsel at old Rowley—& has not got home yet—I Suppose all the People intend to hunt, & scrutinize character, till they find some Imperfection, that may justify them in convening an Ecclesiastic Body, which I doubt not must terminate in Mr Fullers Dismission—A very unpleasant business for Mr Peabody—unless he can restore Peace—
I am rejoiced to hear that my Son is better—I wish he could afford to get a good wife—or was in circumstances to make one happy—
Mr Webster is down to Concord in a Chaise again, & requests Abby to go home with him I expect him—here tomorrow, & will go on to Boston next week—If nothing prevents, I believe I shall consent to her returning home with him–A young man died this morn with this dreadful nervous fever—a young woman, was taken yesterday, in our Neighbourhood, & was thought to be dying at noon, but was alive at Eve—may Heaven, avert this dire calamity—& continue his mercy to thousands / prays your Sister—

E PLove & best respects where due—Excuse the writing—I cannot write but poorly in the Evening—
